 
CALL OPTION AGREEMENT
 
This CALL OPTION AGREEMENT (this "Agreement") is made and entered into as of
February 10, 2010 (the "Effective Date"), among Hailong Liu with the ID number
342421197009077510, a resident of the People's Republic of China (the
"Purchaser") and Sherry Xue Li with the passport number 112868343, a resident of
U.S. (the "Seller"). Purchaser and Seller are also referred to herein together
as the "Parties" and individually as a "Party."
 
RECITALS
 
WHEREAS, pursuant to a notice dated February 10, 2010, issued by Anhui
Provincial Department of Commerce, Lu'an Guoying Electronic Sales Co., Ltd. (the
"Company") became a wholly foreign-owned enterprise, or "WFOE," under the laws
of the PRC by virtue of its status as a wholly-owned subsidiary of China
Electronic Holdings, Inc. ("CEH").


 
WHEREAS, the Seller owns an aggregate of 13,213,268 shares of CEH's common stock
as of the date hereof.


 
WHEREAS, CEH plans to enter into a Share Exchange Agreement (the "Exchange
Agreement") with a U.S. shell company (the "Shell Company") Pursuant to the
Exchange Agreement, the Shell Company is expected to acquire 100% of the issued
and outstanding capital stock of CEH;
 
WHEREAS, at the closing of the Exchange Agreement, the Seller will hold directly
13,213,268 shares of common stock of the Shell Company (the "Common Stock");
 
WHEREAS, the Seller desires to grant to Purchaser an option to acquire 100% of
the shares of Common Stock to be issued to him pursuant to the Exchange
Agreement (for purposes of this Agreement, including the Call Right described
herein, the "Seller's Shares") pursuant to the terms and conditions set forth
herein;
 
NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and for other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
DEFINITIONS; INTERPRETATION
 
1.1.             Terms Defined in this Agreement. The following terms when used
in this Agreement shall have the following definitions:
 
"Bankruptcy Law" means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
"Business Day" means any day on which commercial banks are required to be open
in the United States.
 
"Call Price" means, with respect to any exercise of the Call Right, US$0.0001
per share of the Seller's Shares subject to any Call Exercise Notice.
 
"Conditions" means Conditions 1 through 4, as defined below, in the aggregate.
 
"Condition 1" means: the filing of Form 10-Q with the U.S. Securities and
Exchange Commission (the "Filing"), following the execution of the Exchange
Agreement..
 
"Condition 2" means 2 years after the Filing.
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Seller's Shares from the
date hereof to the Expiration Date, including without limitation, the Dividends.
 
 
1

--------------------------------------------------------------------------------

 
 
"Dividends" means the dividends declared by the Shell Company and accrued in
respect of the Seller's Shares (whether or not such dividends shall have been
paid and received by the Purchaser or his Nominee(s)).
 
"Government Authority" means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or [axing
authority or power of any nature.
 
"Law" means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
"Nominee" means such person nominated by the Purchaser in the Transfer Notice to
be the transferee of the Call Right or the Seller's Shares;
 
"Person" means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
"Transfer Notice" means the notice substantially in the form set out in Appendix
B.
 
1.2.        Interpretation.
 
(a)   Certain Terms. The words "hereof," "herein," "hereunder" and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term "including" is not limited and means "including without
limitation."
(b)   Section References; Titles and Subtitles. Unless otherwise noted, ail
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
(c)   Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and (iii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
2           CALL RIGHT
 
2.1.       Call Right. The calf option is effective upon approval of the WFOE
status by the Anhui Provincial Department of Commerce. The Purchaser shall have,
during the Exercise Period (as defined below), and when a Condition is met, the
right and option to purchase from the Seller, and upon the exercise of such
right and option the Seller shall have the obligation to sell to the Purchaser
or his Nominee(s), a portion of the Seller's Shares identified in the Call
Exercise Notice (the "Call Right"). Purchaser or Nominee(s) shall be permitted
to purchase, and Seller shall be obligated to sell, the following number of
Seller's Shares upon the attainment of the following Conditions:
 

Condition   Number of Seller's Shares as to which there is a Call Right    
Condition 1  50%     Condition 2  50%

                                                                                   
Notwithstanding anything in this Agreement, in case that the Seller violates any
provisions of this Agreement, the Purchaser shall receive an irrevocable Call
Right to any and all of the Seller's Shares then held by the Seller, without any
regard to the Conditions being met. The Purchaser shall be entitled to exercise
such Call Right immediately and the Seller shall transfer to the Purchaser or
his Noniinee(s) all the Seller's Shares immediately upon the Purchaser's or his
Nominee(s)'s exercise of such Call Right.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2.           Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the "Exercise
Period") commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date therefrom (such date or the earlier expiration of
the Call Right is referred to herein as the "Expiration Date").
 
2.3.           Nominees: The Purchaser may, at any time during the Exercise
Period, at his sole discretion, nominate one or more person(s) (each a
"Nominee") to be the transferee(s) of whole or part of his Call Right, who shall
hold and/or exercise the transferred Call Right on behalf of the Purchaser.
 
2.4.              Exercise Process. In order to exercise the Call Right during
the Exercise Period, the Purchaser or his Nominee(s) shall deliver to the
Seller, a written notice of such exercise substantially in the form attached
hereto as Appendix A (a "Call Exercise Notice") to such address or facsimile
number as set forth therein. The Call Exercise Notice shall indicate the number
of the Seller's Shares as to which the Purchaser or his Nominee(s) is/are then
exercising his Call Right and the aggregate Call Price. Provided the Call
Exercise Notice is delivered in accordance with Section 5.4 to the Seller on or
before 6:30 p.m. (New York time) on a Business Day, the date of exercise (the
"Exercise Date") of the Call Right shall be the date of such delivery of such
Call Exercise Notice. In the event the Call Exercise Notice is delivered after
6:30 p.m. (New York time) on a Business Day or on a day which is not a Business
Day, the Exercise Date shall be deemed to be the first Business Day after the
date of such delivery of such Call Exercise Notice. The delivery of a Call
Exercise Notice in accordance herewith shall constitute a binding obligation (a)
on the part of the Purchaser or his Nominee(s) to purchase, and (b) on the part
of the Seller to sell, the Seller's Shares subject to such Call Exercise Notice
in accordance with the terms of this Agreement.
 
25.             Call Price. If the Call Right is exercised pursuant to this
Section 2, as payment for the Seller's Shares
being purchased by the Purchaser or Nominee(s) pursuant to the Call Right, such
Purchaser or Nominee(s) shall pay the aggregate Call Price to the Seller within
fifteen (15) Business Days of the Exercise Date.
 
26             Delivery of the Shares. Upon the receipt of a Call Exercise
Notice, the Seller shall deliver, or take all
steps necessary to cause to be delivered the Seller's Shares being purchased
pursuant to such Call Exercise Notice within three (3) Business Days of the date
of a Call Exercise Notice.
 
2.7             Transfer Notice: In case that the Purchaser transfers any or all
of his Call Right to one or more Nominees in accordance with Section 2.3 above,
the Purchaser shall provide a Transfer Notice to the Seller.
 
28               Voting Trust: The Seller hereby agrees to irrevocably appoint
the Purchaser with the exclusive right to exercise, on his behalf, all of his
voting rights of the Seller's Shares in accordance with the relevant laws and
Articles of Association of the Shell Company; the Purchaser shall have right to
vote on behalf of the Seller to vote for relevant issues including but not
limited to selling or transferring all or any of his shares of the Shell
Company, and to appoint and elect the directors of the Shell Company, CEH and
the Company before all Seller's Shares are transferred to the Purchaser. The
Purchaser agrees to accept such authorization.
 
3.         ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS
 
3.1.       Encumbrances. Upon exercise of the Call Right, the Seller's Shares
being purchased shall be sold, transferred and delivered to the Purchaser free
and clear of any claim, pledge, charge, lien, preemptive rights, restrictions on
transfers (except as required by securities laws of the Uuited States), proxies,
voting agreements and any other encumbrance whatsoever.
 
3.2     Transfers. Prior to the Expiration Date, the Seller shall continue to
own, free and clear of any hypothecation, pledge, mortgage or other encumbrance,
except pursuant to this Agreement, such amount of the Seller's Shares as may be
required from time to time in order for the Purchaser to exercise his Call Right
in full.
 
33.     Set-off. The Purchaser shall be entitled to receive all of the Seller's
Shares subject to the exercise of a Call Right, and for the purposes of this
Agreement, Seller hereby waives, as against the Purchaser or his Nommee(s), all
rights of set-off or counterclaim that would or might otherwise be available to
the Seller.
 
4        REPRESENTATIONS,WARRANTIES AND COVENANTS.
 
4.1.        Representations and Warranties by the Seller. The Seller represents
and warrants to the Purchaser that:
 
(a)       Valid and Binding Obligations. Tins Agreement, and all agreements and
documents executed and delivered pursuant to this Agreement, constitute valid
and binding obligations of the Seller, enforceable against such Seller in
accordance with its terms, subject to applicable Bankruptcy Laws and other laws
or equitable principles of general application affecting the rights of creditors
generally.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)   No Conflicts. Neither the execution or delivery ofthis Agreement by the
Seller nor the fulfillment or compliance by the Seller with any of the terms
hereof shall, with or without the giving of notice and/or the passage of time,
(i) conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, any contract or any judgment, decree or order
to which Seller is subject or by which the Seller is bound, or (ii) require any
consent, license, permit, authorization, approval or other action by any Person
or Government Authority which has not yet been obtained or received. The
execution, delivery and performance of this Agreement by the Seller or
compliance with the provisions hereof by the Seller do not, and shall not,
violate any provision of any Law to which the Seller is subject or by which it
is bound.
 
(c)  No Actions. There are no lawsuits, actions (or to the best knowledge of the
Seller, investigations), claims or demands from any other third party, or other
proceedings pending or, to the best of the knowledge of the Seller, threatened
against the Seller which, if resolved in a maimer adverse to the Seller, would
adversely affect the right or ability of the Seller to carry out its obligations
set forth in this Agreement (the "Actions") as of the execution of this
Agreement. The Seller further warrants and covenants that such actions will not
occur after the execution of this Agreement.
 
(d) Title. The Seller owns the Seller's Shares free and clear of any claim,
pledge, charge, lien, preemptive rights, restrictions on transfers, proxies,
voting agreements and any other encumbrance whatsoever, except as contemplated
by this Agreement. The Seller has not entered into or is a party to any
agreement that would cause the Seller to not own such Seller's Shares free and
clear of any encumbrance, except as contemplated by this Agreement.
 
(e) Exercise of Rights. Without first obtaining written instruction from the
Purchaser, the Seller will not exercise any rights in connection with the
Seller's Shares to which the Seller is entitled as of the date of this
Agreement, including but not (united to voting rights, share transfer right,
dividends rights, preemptive right or any rights in connection with pledge,
proxy, charge, lien. The Seller further warrants and covenants that it will,
unconditionally and immediately, exercise any rights in connection with the
Seller's Shares in compliance with the Purchaser's written instruction upon its
receipt of such written instruction.


 
4.2               Representations and Warranties by Purchaser. The Purchaser
represents and warrants to the Seller that:
 
(a)  Valid and Binding Obligations. This Agreement, and all agreements and
documents executed and delivered pursuant to this Agreement, constitute valid
and binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to applicable Bankruptcy Laws and other laws
or equitable principles of general application affecting the rights of creditors
generally.
 
(b)  No Conflicts. Neither the execution nor delivery of this Agreement by the
Purchaser nor the fulfillment or compliance by the Purchaser with any of the
terms hereof shall, with or without the giving of notice and/or the passage of
time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract or any judgment,
decree or order to which Purchaser is subject or by which Purchaser is bound, or
(ii) require any consent, license, permit, authorization, approval or other
action by any Person or Government Authority which has not yet been obtained or
received. The execution, delivery and performance of this Agreement by the
Purchaser or compliance with the provisions hereof by the Purchaser do not, and
shall not, violate any provision of any Law to which Purchaser is subject or by
which it is bound.
 
(c)        No Actions. There are no lawsuits, actions (or to the best knowledge
of the Purchaser, investigations), claims or demands or other proceedings
pending or, to the best of the knowledge of the Purchaser, threatened against
the Purchaser which, if resolved in a manner adverse to the Purchaser, would
adversely affect the right or ability of the Purchaser to cany out his
obligations set forth in this Agreement.


 
4.3.           Covenants.
 
(a)     Without the prior written consent of the Purchaser, the Seller shall
vote the Seller's Shares such that the Shell Company shall not (i) issue or
create any new shares, equity, registered capital, ownership interest, or
equity-linked securities, or any options or warrants that are directly
convertible into, or exercisable or exchangeable for, shares, equity, registered
capital, ownership interest, or equity-linked securities of the Shell Company or
other similar equivalent arrangements, (ii) after the shareholding structure of
the Shell Company and/or CEH, (iii) cancel or otherwise alter the Seller's
Shares, (iv) amend the charter or the by-laws of the Shell Company and/or CEH,
(v) liquidate or wind up the Shell Company and/or CEH, (vi) sell, transfer,
assign, hypothecate or otherwise reduce the value of any assets held by the
Shell Company including but without limitation, any and all shares of CEH held
by the Shell Company and the Company held by CEH, (vi) act or omit to act in
such a way that would be detrimental to the interest of the Purchaser in the
Seller's Shares or (vii) transfer, assign, pledge, hypothecate or vest any
option on his shares in the Shell Company to any third party. The Seller shall
cause the Shell Company, CEH and the Company to disclose to the Purchaser true
copies of all the financial, legal and commercial documents of the Shell
Company, CEH and the Company and the resolutions of the shareholders and the
board of directors.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  The Seller agrees that the Purchaser or his Nominee(s) shall be entitled to
all the Distributions in respect of the Seller's Shares. In the event that any
such Distributions have been received by the Seller for any reason, the Seller
shall, at the request of the Purchaser, pay an amount equivalent to the
Distributions received by him to the Purchaser or his Nominee(s) at the time of
the exercise of the Call Right by the Purchaser or his Nominee(s).
 
(c)  The transaction contemplated hereunder and any information exchanged
between the Parlies pursuant to this Agreement will be held in complete and
strict confidence by the concerned Parties and their respective advisors, and
will not be disclosed to any person except: (i) to the Parties* respective
officers, directors, employees, agents, representatives, advisors, counsel and
consultants that reasonably require such information and who agree to comply
with the obligation of non-disclosure pursuant to this Agreement; (ii) with the
express prior written consent of the other Party; or (iii) as may be required to
comply with any applicable law, order, regulation or ruling, or an order,
request or direction of a government agency; provided, however, that the
foregoing shall not apply to information that: (I) was known to the receiving
Party prior to its first receipt from the other Party; (2) becomes a matter of
public knowledge without the fault of the receiving Party; or (3) is lawfully
received by the Party from a third person with no restrictions on its further
dissemination.
 
(d)  If at any time: (i) the Seller fails to deliver the Seller's Shares in
accordance with this Agreement, if such failure is not remedied on or before the
third Business Day after notice of such failure is given to the Seller by the
Purchaser; (ii) the Seller fails to comply with or perform any agreement,
covenant or obligation to be complied with or performed by the Seller in
accordance with this Agreement if such failure is not remedied on or before the
third Business Day after notice of such failure is given to the Seller by the
Purchaser; or (iii) the Seller (1) becomes insolvent or is unable to pay his
debts or fails or admits in writing his inability generally to pay his debts as
they become due; (2) makes a general assignment, arrangement or composition with
or for the benefit of his creditors; (3) institutes or has instituted against
his a proceeding seeking a judgment of insolvency or bankruptcy or any relief
under any Bankruptcy Law, (4) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for him or for all or substantially all his assets;
(5) has a secured party that takes possession of all or substantially all his
assets or has a distress, execution, attaclnnent, sequestration or other legal
process levied, enforced or sued on or against all or substantially all his
assets, (6) causes or is subject to any event with respect to him which, under
the applicable Law, has an analogous effect to any of the events described in
clauses (1) through (5); or (7) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts, then the Call Right shall become immediately exercisable in respect of all
of the Seller's Shares without further regard to the occurrence of any of the
Conditions as per Section 2 of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
5          MISCELLANEOUS.
 
5.1.              Governing Law: Jurisdiction. This Agreement shall be construed
according to, and the rights of the Parties shall be governed by, the laws of
the State of New York, without reference to any conflict of laws principle that
would cause the application of the laws of any jurisdiction other than New
York,. Each Party hereby irrevocably submits to the exclusive jurisdiction of
the federal and state courts sitting in the City of New York, for the
adjudication of any dispute hereunder or in connection herewith, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that such, suit, action or proceeding
is brought in an inconvenient forum, or that the venue of such suit, action or
proceeding is improper.
 
5.2.            Successors and Assigns. No Party may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party. The provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the Parties.
 
5.3.   Entire Agreement: Amendment. This Agreement constitutes the full and
entire understanding and agreement between and among the Parties with regard to
the subject matter hereof. Any term of this Agreement may be amended only with
the written consent of each Party.
 
5.4.           Notices and Other Communications, Any and all notices, requests,
demands and other communications required or otherwise contemplated to be made
under this Agreement shall be in writing and shall be provided by one or more of
the following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 5.4.
 
5.5.           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any
Person hereunder, upon any breach or default under this Agreement, shall impair
any such right, power or remedy nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Person hereunder of any breach or default under
this Agreement, or any waiver on the part of any Person of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing and signed by the waiving or
consenting Person.
 
5.6.              Severability. If any provision of this Agreement is found to
be invalid or unenforceable, then such provision shall be construed, to the
extent feasible, so as to render the provision enforceable and to provide for
the consummation of the transactions contemplated hereby on substantially the
same terms as originally set forth herein, and if no feasible interpretation
would save such provision, it shall be severed from the remainder of this
Agreement, which shall remain in full force and effect unless the severed
provision is essential to the rights or benefits intended by the Parties. In
such event, the Parties shall use best efforts to negotiate, in good faith, a
substitute, valid and enforceable provision or agreement which most nearly
affects the Parties' intent in entering into this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5.7.           Construction. The language used in this Agreement will be deemed
to be the language chosen by the
Parties to express their mutual intent, and no rules of strict construction will
be applied against any Party.
 
5.8.           Further Assurances. The Parties shall perform such acts, execute
and deliver such instruments and
documents and do all other such things as may be reasonably necessary to effect
the transactions contemplated hereby.


 
5.9.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.
 
5.10           Supersede. This Agreement will supersede and replace all other
agreements between the Parties of the same subject matter, including not but
limited to the call option agreement dated June 8, 2009.
 
[Remainder of the Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 
 
 [sig10_1.jpg]
 
8

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Form of Exercise Notice
 
[Date]
 
[                        ] (the "Seller")
[                        ]
[                        ]
 
Attention: [                           ]
 
Re:      Call Option Agreement dated February 10, 2010 (the "Call Option
Agreement") among Hailong Liu ("Purchaser") and Sherry Xue Li (the "Seller").
 
Dear Sir:
 
In accordance with Section 2.4 of the Call Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:
 

 
(a) 
The Purchaser hereby exercises its Call Rights with respect to Seller's Shares
pursuant to the Call Option Agreement.

 

 
(b) 
The Purchaser intends to buy [  ] Seller's Shares and shall pay the sum of US$
_________ to the Seller.











 
Dated: _______________, _______

                                             

 
 
9

--------------------------------------------------------------------------------

 
 
Form of Transfer Notice
 
To:      [                         ] (the "Seller")


From : [                         ] (the "Purchaser")


 
I, the undersigned, refer to the Call Option Agreement (the "Call Option
Agreement") dated February 10, 2010 made between Purchaser and Seller. Terms
defined in the Call Option Agreement shall have the same meanings as used
herein.
 
I hereby give you notice that I will transfer to [Nominees' names] the following
portion of the Call Right, expressed in terms of the number of Seller's Shares
represented by the portion of the Call Right transferred in accordance with the
terms and conditions of the Call Option Agreement,.
 
Nominees                             Option Shares to be Transferred


 


Dated [                    ]
 
Yours faithfully

 




________________________________
Name: [Purchaser]
 
 
10

--------------------------------------------------------------------------------

 